Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 8,640,093, Gill hereinafter) in view Kewal Shah et al. “Analysis of Cross-Platform Mobile App Development Tools”, March 2019 and Ayoub KORCHI et al. “Classification of existing mobile cross-platform approaches”, June 2020, Ayoub hereinafter.


As to claim 1, Gill teaches a computer-implemented method the method comprising: 
 	Receiving (e.g., “obtaining “) , by one or more processors, specification of at least one feature of a mobile application , wherein the mobile application is specific to a first programming platform (e.g., col. 6, lines 43-55 “an application store service 122, which provides one or more generic content applications stored by, or accessible to the network application system, to mobile device users.” and “The mobile store service 455 provides one means of obtaining content applications, including generic content applications 101 and platform-specific content applications 426 from the network application system 120. For example, the mobile store service 455 may be a mobile application running on the mobile device 150 which communicates with the network application system 120”,  “The incorporation service creates a platform A-specific complete application” , “platform-specific functionality may be associated with compiled, binary software, a script, source code”, col. 11, lines 48-67 and col. 12, lines 1-36, see FIGs. 4 and 5); 
 	generating, by the one or more processors, the at least one feature based on the specification, wherein the at least one feature is written in a programming language specific to a second programming platform , wherein the second programming platform is different from the first programming platform (e.g., col. 12, lines 25-36, “The network application system 120 may store a number of platform-specific complete applications 529, for example for different applications and/or different platforms. The network application system may provide complete applications to mobile devices 150, 160”, “the platform A mobile device 150 stores platform A complete applications 559 while the platform B mobile device stores platform B mobile applications 569.”); and 
 	distributing, by the one or more processors, the mobile application in a repository of the first programming platform (e.g., col. 12, lines 25-35, “a mobile store service 565 may access an application store service 122 in order to obtain complete applications specific to the platform on which the mobile store service 565 is running”).  
 	However,  Gill does not teach providing a hybrid mobile application ; compiling, by the one or more processors, a second programming platform wrapper based on the at least one feature of the mobile application; combining, by the one or more processors, the at least one feature, the second programming platform wrapper, and one or more frameworks of the second programming platform wrapper into a programming component, the one or more frameworks enabling translation of the at least one feature to a programming language specific to the first programming platform.
 	Kewal teaches providing a hybrid mobile application (e.g., page 3, C. The Hybrid Approach”) wherein the at least one feature is written in a programming language specific to a second programming platform (See Table II of page 4), wherein the second programming platform is different from the first programming platform (See Table II of page 4); compiling, by the one or more processors, a programming wrapper (e.g., “native wrapper”) based on the at least one feature (e.g., “web-based code, and a generic JavaScript API”)  of the mobile application; combining, by the one or more processors, the at least one feature and the programming wrapper into a programming component; packaging, by the one or more processors, the programming component into the mobile application; and distributing, by the one or more processors, the mobile application in a repository of the first programming platform (e.g., pages 3-5, “C. The Hybrid Approach”,  “Hybrid apps use web technologies such as HTML5, CSS3, JavaScript and plugins to access API platform of the device, to provide a native wrapper for containing the web-based code, and a generic JavaScript API to bridge all the service requests from the web-based code to the corresponding platform API. It is the native wrapper that enables hybrid mobile apps to be packaged, deployed, and distributed across platform”, “Hybrid apps can run anywhere the web runs - on a desktop (Windows, Linux, Mac OS, or other) or mobile browser, as a mobile app, or Progressive Web Apps (PWA)”, “A Cordova app is composed of the same HTML/JavaScript TypeScript code that you can compile / for each platform (iOS, Android, and Windows)” for “Mobile Cross-Platforms Development”), “creating mobile applications”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill by adopting the teachings of Kewal  to  provide “writing the mobile application once and run it on different platforms to save the time and efforts of the developers”,( see Conclusion , Kewal ).
 	Ayoub teaches compiling, by the one or more processors, a second programming platform wrapper (e.g., another one of “wrappers”) based on the at least one feature of the mobile application (e.g., see  page 4, wherein  “C. Interpretation approach”, “This approach uses a common language to write the UI code and then its equivalent will be generated for each platform by using an interpreter.”, “the native features, will be accessible by implementing wrappers”. Thus, compiling, by the one or more processors, a second programming platform wrapper  based on the at least one feature of the mobile application would have been inherent would have been inherent) ; combining, by the one or more processors, the at least one feature, the second programming platform wrapper, and one or more frameworks (e.g., “Interpretation approach “, “1) Web sub-approach:”) of the second programming platform wrapper into a programming component (e.g., see right column of page 4, “creating a responsive web application that will be accessed through all platforms via URL, and the native features, will be accessible by implementing wrappers”), the one or more frameworks enabling translation of the at least one feature to a programming language specific to the first programming platform (e.g.,  see page 4, “VM-based sub-approach: that consists of two methods. The first one is developing an application with a platform-independent language and then deploy it in virtual machine that is already installed in each platform. The second one is to translate the app code into bytecode that will be executed by a virtual machine at runtime”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gill  and Kewal by adopting the teachings of Ayoub  in “serving the cross-platform purpose in terms of reducing cost and time, developing once and deploying it in the existing platforms”( see page 4 , Ayoub ).

As to claim 2, Gill teaches further  wherein the mobile application is a first mobile application (e.g., “1140”, FIG. 11). However, Gill does not  teach the method further including: packaging, by the one or more processors, the programming component into a second mobile application specific to a third programming platform , wherein the third 27Attorney Docket No.: 00212-0082-00000 Client Ref.: IDF4490 programming platform is different from the first programming platform and the second programming platform and wherein the one or more frameworks of the second programming platform wrapper included in the programming component further enable translation of the at least one feature to a programming language specific to the third programming platform. Kewal teaches packaging, by the one or more processors, the programming component into a second mobile application(e.g., one of “mobile apps”)  specific to a third programming platform (e.g., one of “iOS, Android, and Windows”), wherein the third 27Attorney Docket No.: 00212-0082-00000 Client Ref.: IDF4490 programming platform is different from the first programming platform and the second programming platform (e.g., pages 4-5, see FIGs. 7 and 8,    “to create mobile apps for iOS, Android, and Windows with Apache Cordova”, “A Cordova app is composed of the same HTML/JavaScript/TypeScript code that you can compile for each platform (iOS, Android, and Windows).”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill by adopting the teachings of Kewal  to  provide “writing the mobile application once and run it on different platforms to save the time and efforts of the developers”,( see Conclusion , Kewal ). Ayoub teaches wherein the one or more frameworks of the second programming platform wrapper included in the programming component further enable translation of the at least one feature to a programming language specific to a third programming platform (e.g., see Fig. 4, page 4, “VM-based sub-approach: that consists of two methods. The first one is developing an application with a platform-independent language and then deploy it in virtual machine that is already installed in each platform. The second one is to translate the app code into bytecode that will be executed by a virtual machine at runtime”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gill and Kewal by adopting the teachings of Ayoub in “serving the cross-platform purpose in terms of reducing cost and time, developing once and deploying it in the existing platforms”( see page 4 , Ayoub ).

As to claim 3, Gill does not  teach further including: distributing, by the one or more processors, the second mobile application in a repository of the third programming platform.  However, Kewal teaches distributing, by the one or more processors, the second mobile application in a repository of the third programming platform (e.g., page 4, “the native wrapper that enables hybrid mobile apps to be packaged, deployed, and distributed across platform” for one of  “iOS”, “Android”, Window Phone”, Table II). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill by adopting the teachings of Kewal  to  provide “writing the mobile application once and run it on different platforms to save the time and efforts of the developers”,( see Conclusion , Kewal )

As to claim 4, Gill teaches  receiving, by the one or more processors, an activation of the at least one feature in the second mobile application (See FIG. 11).  

As to claim 5, Gill teaches   invoking, by the one or more processors, the programming component by the second mobile application (See FIG. 11).  

As to claim 6, Gill and Kewal do not teach translating, by the one or more processors via the one or more frameworks of second programming platform wrapper, the at least one feature from the programming language specific to the second programming platform to the programming language specific to the third programming platform; and executing, by the one or more processors, the at least one feature in the second mobile application.  However, Ayoub teaches translating, by the one or more processors via the one or more frameworks of second programming platform wrapper, the at least one feature from the programming language specific to the second programming platform to the programming language specific to the third programming platform; and executing, by the one or more processors, the at least one feature in the second mobile application (e.g.,  see Fig. 4,  page 4, “VM-based sub-approach: that consists of two methods. The first one is developing an application with a platform-independent language and then deploy it in virtual machine that is already installed in each platform. The second one is to translate the app code into bytecode that will be executed by a virtual machine at runtime”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gill  and Kewal by adopting the teachings of Ayoub  in “serving the cross-platform purpose in terms of reducing cost and time, developing once and deploying it in the existing platforms”( see page 4 , Ayoub ).

As to claim 7, Gill and Kewal do not teach translating, by the one or more processors via the one or more frameworks of the second programming platform wrapper, the at least one feature from the programming language specific to the second programming platform to the programming language specific to the first programming platform. However, Ayoub teaches translating, by the one or more processors via the one or more frameworks of the second programming platform wrapper, the at least one feature from the programming language specific to the second programming platform to the programming language specific to the first programming platform (e.g.,  see Fig. 4,  page 4, “VM-based sub-approach: that consists of two methods. The first one is developing an application with a platform-independent language and then deploy it in virtual machine that is already installed in each platform. The second one is to translate the app code into bytecode that will be executed by a virtual machine at runtime”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gill  and Kewal by adopting the teachings of Ayoub  in “serving the cross-platform purpose in terms of reducing cost and time, developing once and deploying it in the existing platforms”( see page 4 , Ayoub ).


As to claim 8, Gill teaches executing, by the one or more processors, the at least one feature in the mobile application (See FIG. 11).  

As to claim 9, Gill teaches wherein the repository is an application store (e.g., “1140, FIG. 11).  

As to claim 10, Gill does not teach wherein the second programming platform is at least one of Flutter, React Native, or Xamarin.  However, Kewal teaches wherein the second programming platform is at least one of Flutter, React Native, or Xamarin (e.g., see page 5, “C. Xamarin”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gill by adopting the teachings of Kewal  to  provide “writing the mobile application once and run it on different platforms to save the time and efforts of the developers”,( see Conclusion , Kewal )

As to claim 11, see rejection of claim 1 above. Gill teaches further a computer system, the computer system comprising: a memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the at least one processor configures the at least one processor to perform a plurality of functions, including functions (col. 21, lines 30-45).

As to claims 12-19, see rejection of claims 2-9 above. 
As to claim 20, see rejection of claims 1 and 4-6 above.

Response to Arguments
	Response to Claim Rejections under 35 U.S.C. § 103 
 	Applicant argues that:
 	“Gill also fails to disclose the above- recited combining element of independent claim 1 that is amended to (1) clarify the programming wrapper is a "second programming platform wrapper" and (2) further recite "one or more frameworks of the second programming platform wrapper" that "enabl[e] translation of the at least one feature to a programming language specific to the first programming platform," as being combined into the programming component.”
    
 	In response, Ayoub KORCHI et al. “Classification of existing mobile cross-platform approaches” is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CRAIG C DORAIS/Primary Examiner, Art Unit 2194